The record shows that notice of judgment was served as required by law and the rules of this Court on November 22, 1941, and the application for a rehearing was deposited in the mail by registered letter at Baton Rouge on December 8th following.
Under Act 16 of 1910, judgments rendered by this court become final and executory on the fifteenth calendar day after rendition (after service of notice under the present Constitution). The plaintiff and appellee had fourteen days in which to file the application, not counting the day on which the notice was served nor the day on which the application was filed. Therefore, December 6th was the last day on which the application could be filed and that day was not a legal holiday. Of course, if December 7th, a legal holiday, had been the last day, the application could have been filed on the 8th. However, the last day on which the application could be filed was December 6th, and we are therefore unable to entertain the application and it cannot be considered. See Murray v. Yazoo  M.V.R. Co., La.App., 184 So. 413; McCollister v. Police Jury of Sabine Parish, La.App., 197 So. 661.
Application not entertained, having been filed too late.